Citation Nr: 0928348	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for endocrine cancer 
secondary to exposure to radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Witchita, Kansas, which denied service connection for 
endocrine cancer secondary to exposure to radiation in 
service.  

In March 2006, the Veteran presented testimony during a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.

In July 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., to 
afford due process and for further development.  Following 
its completion of the Board's requested actions, the AMC 
continued the denial of the Veteran's claim as reflected in a 
June 2009 statement of the case and returned this matter to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's endocrine cancer is not shown to have been 
caused by secondary exposure to radiation in service.


CONCLUSION OF LAW

Endocrine cancer secondary to exposure to radiation was not 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
endocrine cancer was received in October 2003.  He was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in November 2003 and July 2005.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the 
case was issued in September 2005.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence from the AMC dated March 2006.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record lay statements from the Veteran; VA 
treatment records; and service treatment and personnel 
records.  

The Board recognizes the efforts that the AMC has made in 
attempt to comply with the Board's July 2007 remand.  The 
case was remanded to obtain information from the Veteran 
regarding any post-service exposure to ionizing radiation, to 
obtain the Veteran's DD Form 1141 (Record of Occupational 
Exposure to Ionizing Radiation), to obtain records pertinent 
for Social Security disability benefits from the Social 
Security Administration, and for another VA medical 
examination performed by a physician specializing in 
radiation and/or oncology.  First, the AMC sent a request for 
the Veteran's DD Form 1141 to the Director Proponency Office 
for Preventative Health in July 2007.  A response was 
received by the AMC in August 2007 requesting further 
information for a radiation dose assessment of the Veteran.  
Second, the AMC sent correspondence to the Veteran dated July 
2007 which specifically requested the Veteran to supply 
additional information and records pertaining to his claimed 
radiation exposure, employment at the Cooper Nuclear Power 
Plant, and a radiation exposure questionnaire.  There is no 
evidence that the Veteran has replied to this request.  
Third, the AMC requested medical records from the Social 
Security Administration in April 2008 and February 2009 and 
received responses in April 2008 and February 2009 that the 
medical records were unable to be located.  Finally, the AMC 
requested a VA examination but it was determined that there 
was no need for physical examination after the claims file 
was sent to the VA Medical Center in Kansas City.  The 
Veteran was advised of the request to schedule a VA 
examination in April 2009.  The staff oncologist at the VA 
Medical Center prepared a review and opinion of the Veteran's 
claim in June 2009 and it is associated with the file.  Based 
on the evidence of record, the Board finds that the VA took 
substantial efforts to assist the Veteran and the Veteran has 
not submitted any additional information to bolster his 
claim.  The Court has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b) (2008). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

(1) When it is determined: 
(i) A veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of 
nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan from September 1945 until July 1946 or other 
activities as claimed; 
(ii) The veteran subsequently developed a radiogenic 
disease; and 
(iii) Such disease first became manifest within the 
period specified in paragraph (b)(5) of this section; 
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section. If any of 
the foregoing 3 requirements has not been met, it shall 
not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances. 
(2) For purposes of this section the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: 
        All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; any other cancer.  38 C.F.R. 
§ 3.311 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background

The Veteran contends that he has endocrine cancer secondary 
to radiation exposure while stationed in Germany at the time 
of the Chernobyl nuclear accident.  In the past, he has 
averred that during service, he was a member of the chemical 
warfare unit often involved in training exercises requiring 
full protective gear and possible exposure to radiation.  
Service personnel records reveal that he was a 
decontamination specialist (54E10) with the 95th Chemical 
Company.  

Post service, the Veteran was employed at the Cooper Nuclear 
Station.  Documents from that facility dated June 1988 
indicate that the Veteran may have been exposed to ionizing 
radiation during his employment at that facility.

Service treatment records are silent as to any complaints, 
treatment, or diagnoses of stomach pain and/or endocrine 
cancer.  Furthermore, there are no notations within the 
Veteran's service personnel records of radiation exposure.

In December 2002, the Veteran underwent a liver biopsy at a 
VA Omaha, Nebraska VA Medical Center.  The examining 
pathologist commented that the neuroendocrine tumor may 
represent a carcinoid or islet tumor and clinical correlation 
was suggested.  It was noted in a April 2003 report that the 
slides were reviewed by the Armed Forces Institute of 
Pathology (AFIP) and that AFIP diagnosed the mass as a 
metastatic malignant neoplasm consistent with carcinoid-
iselet cell type, primary site of the origin undetermined.  

Additional VA medical records confirm the disease a 
metastatic neuroendocrine tumor of unknown origin.  The most 
likely differential diagnoses were a carcinoid tumor and a 
pancreatic iselet cell tumor.  

In a June 2003 VA oncology clinic note, the examining 
physician noted that the Veteran was seen in the surgical 
clinic and the surgeons were contemplating radiofrequency 
ablation of the liver lesions along with the surgical removal 
of the Veteran's mesenteric tumor.  The examining physician 
at the oncology clinic diagnosed the Veteran with a 
metastatic neuroendocrine tumor with liver metastases and 
mesenteric disease.  She wrote that the primary was unknown, 
but it was probably in the small bowel. 

During the Veteran's March 2006 Travel Board hearing, the 
Veteran contended that a doctor in the past said that his 
cancer may or could be related to radiation.  He said the 
doctor said it was an old cancer and that he had the cancer 
for 13 years.

In response to the July 2007 Board remand, the AMC/RO 
attempted to locate service records that could confirm the 
Veteran's exposure to ionizing radiation during service, 
including the Veteran's DD Form 1141 (Record of Occupational 
Exposure to Ionizing Radiation).  In response, the Department 
of the Army indicated that additional information was needed 
from the Veteran.  The Veteran was contacted but provided no 
additional information.  

After reviewing the Veteran's claims file, a VA oncologist 
diagnosed the Veteran with a metastatic neuroendocrine tumor 
in a June 2009 VA Medical Center, Kansas City, Hematology and 
Oncology note.  The oncologist opined that the tumor was 
neither neural nor endocrine, but it was a carcinoma-like 
tumor which is generally very slow growing.  The oncologist 
reported that these tumors are often referred to as carcinoid 
tumors and the cells that comprise them are technically 
endocrine cells, found diffusely throughout the body as part 
of the diffuse endocrine or amine precursor uptake 
decarboxylase system, often found in the neural elements of 
the gastrointestinal mucosa.  The examiner further stated 
that these tumors are most commonly found in the small 
intestine but can originate from almost anywhere.  

The VA oncologist also remarked on the Veteran's statements 
during his March 2006 hearing.  The oncologist stated that it 
is entirely possible that this tumor was present at the time 
of his military discharge, but did not become clinically 
apparent until 13 years later.  He said that early in the 
natural history of these tumors, when they are small, they 
grow very slowly.  However, the oncologist opined that the 
development of the Veteran's neuroendocrine tumor was not 
caused by or a result of the radiation exposure received 
during the Veteran's active duty service.

Analysis

The first requirement to warrant a claim for service 
connection is a current disability.  The Board does not 
dispute that the Veteran has a current disability.  The 
evidence of record clearly shows that the Veteran suffers 
from a metastatic neuroendocrine tumor.  Thus, the first 
requirement for service connection is met.

Second, there must be medical, or in certain circumstances, 
lay evidence of an in-service occurrence or aggravation of a 
disease or injury to establish a claim for service 
connection.  Here, the Veteran claims that his exposure to 
radiation from Chernobyl caused his current disability.  In 
addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with the appeal.  In this case, the Veteran cannot establish 
a service connection claim on the basis of his assertions 
alone.  The Board has carefully considered the statements and 
testimony regarding the Veteran's his disability, but this 
claim turns on a medical matter.  Though the Veteran may be 
competent to testify as to the sensory perceptions of his 
current disorder, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay 
persons are limited to attesting to factual matters of which 
they have first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran is not competent to render a probative opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the submitted 
assertions in this regard do not constitute persuasive 
evidence in support of the claims for service connection.

Additionally, there is no evidence of record to bolster the 
Veteran's claimed exposure to radiation during active duty 
service.  The AMC attempted to obtain a copy of the Veteran's 
DD Form 1141 (Record of Occupational Exposure to Ionizing 
Radiation) to verify the Veteran's exposure to no avail.  The 
Veteran did not provide any further information to 
substantiate his radiation exposure claim.  Therefore, it 
cannot be determined whether the Veteran was exposed to 
levels of radiation that could or would result in his 
diagnosed cancer.

Finally, in order to succeed in a claim for service 
connection, there must be medical evidence of a nexus between 
the claimed in-service disease and the present disease.  If 
there is insufficient evidence to establish that a claimed 
chronic disability was present during service, the evidence 
must establish a nexus between the current disability and an 
event in-service.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Here, there is insufficient evidence to establish 
that the Veteran's tumor was present during service.  Service 
treatment records are silent for complaints, diagnoses, or 
treatment of the endocrine system.  Therefore, a nexus 
opinion is required to establish service connection.  The 
most recent diagnosis of a metastatic neuroendocrine tumor 
from a VA oncologist in June 2009 is supplemented with his 
opinion that the development of the tumor was not caused by 
or a result of the radiation exposure received during the 
Veteran's active duty service.  The VA oncologist's opinion 
is persuasive because he is a trained medical professional 
and has reviewed the Veteran's claims file and provided 
adequate reasons and bases for his opinion.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  See also Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

For all the foregoing reasons, the Veteran's claim for 
service connection for endocrine cancer must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  


ORDER

Entitlement to service connection for endocrine cancer 
secondary to exposure to radiation in service is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


